Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 1 of 7 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION



    SARAH GILLUM,

                      Plaintiff,
    v.
                                                          Civil Action No. ________________
    CIGNA GROUP INSURANCE a/k/a
    LIFE INSURANCE COMPANY OF
    NORTH AMERICA,

                      Defendant.


                                     NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1446, Life Insurance Company of North America,

the defendant improperly named as CIGNA Group Insurance1,                                        LINA

                                  s this Notice of Removal of this case from the Circuit

Court of Jefferson County, Kentucky, Case No. 18-CI-07148, where it is currently

pending, to the United States District Court for the Western District of Kentucky.

As discussed below, removal of this ac

federal question subject matter jurisdiction under 28 U.S.C. § 1331 and § 1441,

because Plainti                      against LINA invokes

1

legal entity and cannot accept service of process;
LINA and its affiliated companies. LINA administers claims submitted under the applicable Policy and Plan and is
the proper defendant to this action.
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 2 of 7 PageID #: 2




jurisdiction under the Employee Retirement Income Security Act of 1974

                                et seq. Defendant respectfully shows the Court as

follows:

      1.     Plaintiff Sarah Gillum                 instituted a civil action against

LINA in the Circuit Court of Jefferson County, Kentucky, on or around February

6, 2019. A true and correct copy of the Complaint is attached hereto as Exhibit A.

      2.     LINA is filing this Notice of Removal within thirty (30) days after

being informed of the aforesaid action pursuant to Rule 6(a) of the Federal Rules

of Civil Procedure and 28 U.S.C. § 1446(b).

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that                                            federal question

jurisdiction under ERISA.

      4.     The United States District Court for the Western District of Kentucky

is the federal judicial district embracing the Circuit Court of Jefferson County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                    FEDERAL QUESTION JURISDICTION

      5.     Under 28 U.S.C. § 1331, this Court has original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to


                                          2
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 3 of 7 PageID #: 3




§ 1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all other

ERISA claims by participants. See 29 U.S.C. § 1332(e)(1). When filed in state

court, such actions may be removed to federal court. See 28 U.S.C. § 1441(a).

         6.    In her Complaint, Plaintiff expressly alleges that she is insured under

an ERISA-governed disability insurance plan offered by her employer, Southern

Indiana Rehabilitation Hospital. See (Ex. A at p. 2, ¶¶ 1.32). Based upon an alleged

termination of her benefits, Plaintiff asserts a single count for violations of ERISA.

See (id. at p. 3, ¶¶ 17-19). Plaintiff seeks                        fits due to her, calculated

from the date benefits were ceased until the present, with interest to the extent

                                                                             f has incurred for

enforcing her ERISA []                                   itable relief Plaintiff is entitled to



assistance in remedying any damage their termination of benefits has caused

                                                                                 relief to which

Plaintiff may be entitled under any legal claim, whether it be pursuant to a contract

claim, state based statutory claims, federal ERISA based claims, tort or other

                                                            (Id. at p. at 3 - 4,

paragraph).

2
                                  h #1-3. To prevent confusion, LINA has referred to them as paragraphs
1.1 and 2.1.

                                             3
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 4 of 7 PageID #: 4




      7.     LINA issued Group Policy No. SGD-602967

Southern Indiana Rehabilitation Hospital to insure the long-term disability

component of                                                   Health and Welfare

Benefit Plan (the

§ 1002(1), pursuant to ERISA. Plaintiff was a participant in the Plan based on her

employment with Southern Indiana Rehabilitation Hospital. A copy of the Policy is

attached hereto as Exhibit B. This document expressly references ERISA and

                                                              See (Ex. B at p. 27).

LINA serves as the claims administrator for claims under the Policy.

      8.     Because Plaintiff asserts a single federal cause of action under

ERISA, see (Ex. A at p. 3, ¶¶ 17-19), and even alleges the federal c

jurisdiction under 29 U.S.C. § 1132(e), see (Ex. A at p. 1, ¶ 3), this Court has

original jurisdiction of this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e) and (f). Accordingly, this cause of action, which could have originally

been filed in this Court, is subject to removal under 28 U.S.C. § 1441(a) as an

action arising under federal law.

                               MISCELLANEOUS

      9.     A copy of this Notice of Removal is being filed with the Circuit Court

of Jefferson County, Kentucky, as provided by law, and written notice is being sent




                                          4
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 5 of 7 PageID #: 5




       10.      Along with this Notice of Removal, LINA will tender to the Clerk of

this Court the funds necessary to secure removal.

       11.      LINA is timely filing this Notice of Removal within thirty (30) days

after being informed of the aforesaid action pursuant to Rule 6(a) of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1446(b).

       12.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       13.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of

Kentucky.

       14.      If any question arises as to the propriety of this removal, Defendant

respectfully requests the opportunity to present a brief and argument in support of

its position.

       WHEREFORE, PREMISES CONSIDERED, Defendant Life Insurance

Company of North America, by and through its undersigned counsel, prays that the

above action currently pending against it in the Circuit Court of Jefferson County,

Kentucky, be removed to this Court.

                Respectfully submitted this 21st day of May 2019.


                                         /s/Grace R. Murphy
                                         William B. Wahlheim, Jr.
                                         Grace R. Murphy
                                         Attorneys for Defendant Life Insurance
                                         Company of North America

                                           5
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 6 of 7 PageID #: 6




                                   [applications for admission pro hac vice to
                                   be filed]



OF COUNSEL:

Maynard, Cooper & Gale, P.C.
2400 Regions/Harbert Plaza
1901 Sixth Avenue North
Birmingham, Alabama 35203
(205) 254-1000




                                     6
Case 3:19-cv-00372-CHB-RSE Document 1 Filed 05/21/19 Page 7 of 7 PageID #: 7




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this 21st day of May 2019:

      Robert A. Florio
      1500 Story Ave.
      Louisville, KY 40206
      Counsel for Plaintiff


                                    /s/Grace R. Murphy
                                    OF COUNSEL




                                       7
